Case 2:20-bk-21022-BR      Doc 35 Filed 01/04/21 Entered 01/04/21 12:22:00     Desc
                            Main Document    Page 1 of 7



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Kenneth Chiate (Cal. Bar No. 39554)
 2   kenchiate@quinnemanuel.com
     K. John Shaffer (Cal. Bar No. 153729)
 3   johnshaffer@quinnemanuel.com
     Eric Winston (Cal. Bar No. 202407)
 4   ericwinston@quinnemanuel.com
     Razmig Izakelian (Cal. Bar No. 292137)
 5   razmigizakelian@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 6 Los Angeles, California 90017-2543
   Telephone:    (213) 443-3000
 7 Facsimile:    (213) 443-3100

 8 Attorneys for Frantz Law Group, APLC

 9
                            UNITED STATES BANKRUPTCY COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
                                   LOS ANGELES DIVISION
12
     In re                                      Chapter 7
13
   GIRARDI KEESE, dba, THOMAS VINCENT           Case No. 2:20-bk-21022-BR
14 GIRARDI
                                                LIMITED RESPONSE AND NON-
15               Debtor.                        OPPOSITION TO MOTION OF
                                                PETITIONING CREDITORS FOR
16                                              APPOINTMENT OF INTERIM TRUSTEE
                                                PURSUANT TO 11 U.S.C. § 303(g)
17                                              Hearing Date: January 5, 2021
                                                Time:         2:00 p.m.
18                                              Location:    Courtroom 1575
                                                             255 E. Temple Street
19                                                           Los Angeles, CA. 90012

20

21

22

23

24

25

26

27

28
                                                                    Case No. 2:20-bk-21022-BR
              LIMITED RESPONSE AND NON-OPPOSITION TO MOTION OF PETITIONING CREDITORS FOR
                               APPOINTMENT OF INTERIM TRUSTEE PURSUANT TO 11 U.S.C. § 303(g)
Case 2:20-bk-21022-BR        Doc 35 Filed 01/04/21 Entered 01/04/21 12:22:00                 Desc
                              Main Document    Page 2 of 7



 1          Frantz Law Group, APLC (“Frantz”) is both a creditor of Girardi Keese (“GK”) and co-

 2 counsel with GK in representing over 8,000 victims asserting claims arising out of the 2015 blowout

 3 and subsequent months-long gas leak in Porter Ranch, California (the “Southern California Gas Leak

 4 Litigation”). Frantz files this limited response to the Motion of Petitioning Creditors for Appointment

 5 of Interim Trustee Pursuant to 11 U.S.C. § 303(g) (the “Interim Trustee Motion”), filed on December

 6 24, 2020, by Robert M. Keese, Jill O’Callahan (as successor in interest to James O’Callahan), Erika

 7 Saldana, Virginia Antonio, and Kimberly Archie (collectively, the “Petitioning Creditors”) [ECF No.

 8 12].

 9                                               RESPONSE
10          Frantz does not oppose the appointment of an interim trustee pursuant to 11 U.S.C. § 303(g).

11 Indeed, an interim trustee likely is necessary to provide stability given what appears to be an

12 abandonment by GK of its obligations as counsel in the Southern California Gas Leak Litigation.

13 However, Frantz is concerned with certain statements made in the Interim Trustee Motion and in the

14 declarations from (i) Paul Cody (the “Cody Declaration”) of litigation funder California Attorney

15 Lending II (“CAL II”), and (ii) attorney Boris Treyzon (the “Treyzon Declaration”) of Abir Cohen

16 Treyzon Salo, LLP (“Treyzon Firm”). It is surprising that a purportedly secured litigation funder and

17 a law firm that should have no involvement in the Southern California Gas Leak Litigation have

18 submitted declarations in support of the Interim Trustee Motion and specifically mention the Southern

19 California Gas Leak Litigation.

20          According to the Cody Declaration, CAL II is a litigation funder that purportedly lent money

21 to GK and claims a security interest in substantially all of GK’s assets. Among the assets listed in the

22 Cody Declaration are GK’s interests in the Southern California Gas Leak Litigation. Indeed, the Cody

23 Declaration identifies the litigation as one in which GK represents over 8,000 clients and is “owed

24 significant sums.” Cody Declaration ¶ 32. What the Cody Declaration and the Interim Trustee

25 Motion do not mention is that GK is co-counsel with Frantz in the Southern California Gas Leak

26 Litigation, and that GK has failed to comply with its obligations in that litigation. Moreover, GK

27 never disclosed to Frantz (and never obtained the consent of Frantz or any of the 8,000 clients) that

28 GK intended to pledge its interests in the litigation to any funder.
                                               -1-                     Case No. 2:20-bk-21022-BR
                 LIMITED RESPONSE AND NON-OPPOSITION TO MOTION OF PETITIONING CREDITORS FOR
                                  APPOINTMENT OF INTERIM TRUSTEE PURSUANT TO 11 U.S.C. § 303(g)
Case 2:20-bk-21022-BR        Doc 35 Filed 01/04/21 Entered 01/04/21 12:22:00                  Desc
                              Main Document    Page 3 of 7



 1          The Cody Declaration also discloses that prior to the Petition Date, CAL II, GK and Treyzon

 2 Firm entered into an agreement for the transfer of responsibility for certain cases from GK to the

 3 Treyzon Firm. Cody Declaration ¶ 38. The Treyzon Declaration indicates the agreement was entered

 4 into in October 2020. Treyzon Declaration ¶ 4. The Treyzon Declaration further indicates that the

 5 Treyzon Firm has already hired several associates and staff from GK, and it is clear that the Treyzon

 6 Firm is angling to take over GK’s cases. See Treyzon Declaration ¶ 9. The Treyzon Declaration

 7 further states – without any support – that if other attorneys are substituted in (instead of the Treyzon

 8 Firm), GK’s bankruptcy estate somehow purportedly will be damaged. See id.

 9          The Treyzon Declaration also fails to mention that in the Southern California Gas Leak

10 Litigation, GK already had co-counsel for the 8,000 clients – Frantz – and that for years Frantz had

11 been doing the work needed to protect the interests of the clients. The Treyzon Declaration also fails

12 to disclose that the Treyzon Firm has already (improperly) filed notices of association in the Southern

13 California Gas Leak Litigation. Frantz is aware of at least 12 notices of association filed in December

14 2020. Neither GK nor the Treyzon Firm mentioned, much less sought the consent of, Frantz or (to the

15 best of Frantz’s knowledge) the respective clients before these notices of association were filed. GK

16 cannot simply associate in whatever counsel it desires in the Southern California Gas Leak Litigation;

17 its co-counsel has been Frantz, and Frantz did not (and does not) consent to such associations. Frantz

18 believes that these improper notices have created confusion for clients in the Southern California Gas

19 Leak Litigation.

20          Frantz and undersigned counsel have already contacted Treyzon regarding the improper

21 notices of association and sought confirmation from Mr. Treyzon that the Treyzon Firm would

22 withdraw the associations. As of the date of this response, the Treyzon Firm has not responded.

23          On December 31, 2020, Frantz filed its Motion for Relief from the Automatic Stay Under 11

24 U.S.C. § 362 (the “Stay Relief Motion”), requesting confirmation that the automatic stay under 11

25 U.S.C. § 362(a) does not apply, or if the automatic stay is applicable, that relief from the automatic

26 stay be granted pursuant to 11 U.S.C. § 362(d), for two matters. One, that Frantz, consistent with its

27 ethical obligations under California law, may advise its existing clients in the Southern California Gas

28 Leak Litigation of recent events concerning GK, including the Northern District of Illinois contempt
                                               -2-                     Case No. 2:20-bk-21022-BR
                 LIMITED RESPONSE AND NON-OPPOSITION TO MOTION OF PETITIONING CREDITORS FOR
                                  APPOINTMENT OF INTERIM TRUSTEE PURSUANT TO 11 U.S.C. § 303(g)
Case 2:20-bk-21022-BR        Doc 35 Filed 01/04/21 Entered 01/04/21 12:22:00                  Desc
                              Main Document    Page 4 of 7



 1 order and the commencement of this involuntary case, that the clients have the option to terminate

 2 their relationships with GK, and that they also have the option to choose to proceed only with Frantz

 3 or with other counsel associated with Frantz in the matter. Two, that Frantz, also consistent with

 4 California law, may confer with any Southern California Gas Litigation clients who wish to terminate

 5 their engagements with GK.

 6          This Court has set a hearing on the Stay Relief Motion for January 26, 2021. To the extent that

 7 this Court grants the Interim Trustee Motion, Frantz looks forward to discussing the Stay Relief

 8 Motion with the interim trustee. But, regardless of whether an interim trustee is appointed, at least for

 9 the Southern California Gas Leak Litigation, this Court should have a complete record.

10

11 DATED: January 4, 2021                          Respectfully submitted,

12                                                 QUINN EMANUEL URQUHART & SULLIVAN, LLP

13                                                 By:     /s/ Eric Winston
                                                           Kenneth Chiate
14                                                         John Shaffer
                                                           Eric Winston
15
                                                           Razmig Izakelian
16                                                         Attorneys for Frantz Law Group, APLC

17

18

19

20

21

22

23

24

25

26

27

28
                                               -3-                     Case No. 2:20-bk-21022-BR
                 LIMITED RESPONSE AND NON-OPPOSITION TO MOTION OF PETITIONING CREDITORS FOR
                                  APPOINTMENT OF INTERIM TRUSTEE PURSUANT TO 11 U.S.C. § 303(g)
        Case 2:20-bk-21022-BR                      Doc 35 Filed 01/04/21 Entered 01/04/21 12:22:00                                     Desc
                                                    Main Document    Page 5 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
865 S. Figueroa Street, 10th Floor, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled: Limited Response and Non-Opposition to Motion of Petitioning
Creditors for Appointment of Interim Trustee Pursuant to 11 U.S.C. § 303(g)

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
4, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 4, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Thomas Girardi, 1126 Wilshire Boulevard Los Angeles, CA 90017
Girardi Keese, 1126 Wilshire Boulevard Los Angeles, CA 90017
Leonard Pena, Esq., PENA & SOMA, APC, 402 S. Marengo Avenue, Suite B, Pasadena, CA 91101

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/4/2021                     Razmig Izakelian                                                  /s/ Razmig Izakelian
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                      Doc 35 Filed 01/04/21 Entered 01/04/21 12:22:00                                     Desc
                                                    Main Document    Page 6 of 7


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Edith R Matthai on behalf of Interested Party Courtesy NEF
ematthai@romalaw.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                      Doc 35 Filed 01/04/21 Entered 01/04/21 12:22:00                                     Desc
                                                    Main Document    Page 7 of 7




United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Eric D Winston on behalf of Creditor Frantz Law Group, APLC
ericwinston@quinnemanuel.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
